Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 6, 2017

                                    No. 04-16-00636-CV

    Kevin W. LILES, Bryan K. Harris, Stuart R. White, James L. Ray and Kyle D. Giacco
                                  (Cross-Appellees),
                                       Appellants

                                              v.

Maria Isabel Serna CONTRERAS as next friend and guardian of Samara Isabella Morales Serna
            and Samantha Isabel Morales Serna, Minor Children (Cross-Appellant),
                                         Appellees

                 From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2014CVT001295 D3
                    Honorable Rebecca Ramirez Palomo, Judge Presiding


                                       ORDER
    The unopposed first motion for extension of time to file cross appellant’s brief is hereby
GRANTED. Time is extended to April 7, 2017.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2017.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court